El Juez Asociado Señor Aldeey,
emitió la opinión del tribunal.
El peticionario solicita que lo admitamos al ejercicio de la profesión de abogado sin examen alegando que Lace más de diez años que obtuvo su título de abogado en una univer-sidad acreditada de los Estados Unidos y que por más de cinco años lia ejercido su profesión en varios bufetes de abogados autorizados para ejercerla, acompañando con su petición el título y declaraciones juradas de abogados en *741ejercicio en las que éstos manifiestan que el peticionario practicó como abogado en sus bufetes en determinadas épo-cas, que suman más de cinco años.
La Ley No. 17 de 1925 (p. 135) concede el derecho de ser admitido al ejercicio de la abogacía sin examen a toda persona que habiéndose graduado como abogado en cual-quier universidad acreditada de Europa o de los Estados Unidos, por lo menos diez años antes de la aprobación de la ley, “probare a satisfacción del Tribunal Supremo, que ha practicado durante cinco (5) años por lo menos en algún bufete de un abogado autorizado para ejercer su profesión por el Tribunal Supremo de' Puerto Rico, . . . .”
Los términos de esa ley demuestran por sí mismos que para que este tribunal pueda admitir a alguna persona al ejercicio de la profesión de abogado sin sufrir examen pre-vio ha de estar satisfecho por la prueba que se le suminis-tre que la misma ha practicado como abogado en bufetes de abogados autorizados para el ejercicio de su profesión, por lo que dicha evidencia debe ser de tal carácter que nos per-mita llegar por nosotros mismos a la conclusión de que tal persona ha practicado como abogado en el bufete de otro que está autorizado para ejercer, y consiguientemente la prueba que se nos suministre debe exponer hechos, y no conclusiones, de los cuales nosotros podamos concluir que el peticionario ha practicado como abogado en el bufete de otro. Nosotros, como tribunal, no podemos estar obligados por la opinión de los declarantes de que el peticionario ha practicado como abogado,- y como las declaraciones presen-tadas en este caso no contienen hechos para deducir noso-tros que tal práctica ha existido sino la afirmación de que el peticionario ha practicado como abogado durante deter-minado tiempo, no la encontramos suficiente y por este mo-tivo es que negaremos lo que se nos pide. #

Negada la petición.

El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.